—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Mount Pleasant, dated May 8, 1997, which, inter alia, denied the petitioner’s application for the construction of a self-storage facility on the ground that the proposed use was not a permitted use within the subject zoning district, the appeal is from a judgment of the Supreme Court, Westchester County (Lefkowitz, J.), entered October 6, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
“It is axiomatic that a local zoning board is entrusted with a reasonable measure of discretion in the interpretation of its own ordinances and that the judicial function in reviewing a board’s decision is a limited one. Accordingly, a board’s determination should not be cast aside unless there is a showing of illegality, arbitrariness or an abuse of discretion” (Matter of Bockis v Kayser, 112 AD2d 222, 223; see also, Matter of Fuhst v Foley, 45 NY2d 441). Moreover, “the interpretation of a zoning ordinance by a zoning board of appeals is entitled to deference” (Gillen v Zoning Bd. of Appeals, 144 AD2d 433, 435; see also, Matter of Trump-Equitable Fifth Ave. Co. v Gliedman, 62 NY2d 539, 545; Matter of Jordan’s Partners v Goehringer, 204 AD2d 453).
Here, the respondent’s determination that the construction of the self-storage facility proposed by the petitioner is not a permissible use under the subject ordinance, as well as its concomitant denial of an area variance so as to permit such construction, were not illegal, arbitrary, or an abuse of discre*446tion. Therefore, the court properly denied the petition and dismissed the proceeding (see, Matter of Bockis v Kayser, supra). Ritter, J. P., Thompson, Santucci and Joy, JJ., concur.